PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/725,388
Filing Date: 23 Dec 2019
Appellant(s): CHO et al.



__________________
Brian K. Prewitt
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/08/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08/26/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 6, and 11 are rejected under 35 USC 103 as being unpatentable under Tsai et (US Publication 20170325363) and Alshinnawi et al (US Publication 20150330397).

(2) Response to Argument
Argument (2A)
Appellant argues that none of the cited references teach, either expressly or inherently, “fans configured to --- have a first airflow impedance responsive to airflow through such fan being below a threshold airflow; and have a second airflow impedance responsive to airflow through such fan being above the threshold airflow”, as recited in claims 1 and 11.

(2A) Examiner’s Response
The rejection of claims 1, 6, and 11 is based on a combination of Tsai et al and Alshinnawi et al. However, applicant has only provided arguments against Alshinnawi et al since Alshinnawi et al was used to show that the features related to the fans being 
Alshinnawi et al clearly describes in paragraphs 0014-0016 how internal components or housing structures that house one or more servers are carefully design to ensure that server environment temperatures are maintained in safe ranges by a plurality of fans 110a-110d. Alshinnawi et al further describes that any changes to internal components or housing structure can alter airflow patterns. The presence of air leakage or air blockage within the server housing and the fans is evaluated in order to modify the airflow impedance to ensure proper cooling in the system (emphasis added).
Alshinnawi et al provides in paragraphs 0019-0021 scenarios related to proper airflow and airflow impedance in an information handling system such as a server. The airflow impedance, which is a resistance to the movement of air, is adjusted based on feedback related to the airflow, said feedback provides information about the airflow condition. The airflow can be blocked by unanticipated hardware or have a leak through an opening in the airflow pattern. The threshold used to determine whether the airflow is being blocked or there is a leak in the airflow pattern is selected from a defined operational range that allows for proper cooling to individual computer nodes (see paragraph 0019). Alshinnawi et al teaches that if there is an opening in the airflow pattern, airflow would follow a path of least resistance and the balanced airflow to one or more structures in the system would be altered. Having an airflow leakage condition shows that the airflow impedance has been lowered and adjustment of said airflow impedance is required to avoid overheating or waste of cool air. Alshinnawi et al teaches that blank fillers are commonly used to occupy otherwise empty server slots in 
The other scenario described by Alshinnawi et al is when the multi-server enclosure 170 experiences a blockage of the airflow due to unanticipated hardware being installed. The airflow impedance is found to be greater than the normal operational range. The solution in this case is to remove the excess hardware to return the airflow impedance to its preferred operational range in order to allow proper airflow in the system.
Alshinnawi et al also teaches how a system management unit 140 can configure airflow impedance in a fan or fans 110a-110d in order for the fans to provide proper cooling airflow to the components installed in the multi-server enclosure 170. Alshinnawi et al describes using motor slippage to determine if air blockage or air leakage conditions exist and based on that determination adjust the airflow impedance through the fans. Management unit 140 uses a control program 400 to determine the motor slippage based on a difference between a cooling fan blade 215 and the magnetic field of an operating cooling fan (see paragraph 0027). Alshinnawi et al further describes in paragraph 0028 how the control program 400 uses a comparison of the determined slip value of the fans 110a-110d and the respective slip value operational range to determine if a normal, leakage, or blockage condition of airflow exists for the fan. The control program 400 determines airflow leakage based on determining a decrease in the slip of a fan motor and determines airflow blockage based on determining an increase in the slip of the fan motor. 

Additionally, paragraphs 0051-0052 describe that control program 400 increases the fan speed to a maximum value when it determines that the calculated slip value corresponds to a high airflow impedance, which indicates an airflow blockage.
The airflow impedance and the airflow are inversely proportional. The airflow shows a leakage condition when the airflow impedance as well as the motor slip are determined to be lower than the predetermined operational value. The airflow shows a blockage condition when the airflow impedance as well as the motor slip are determined to be higher than the predetermined operational value. Once the condition of the airflow is determined, the airflow impedance is modified by adjusting the fan speed in order to maintain proper cooling.
Contrary to appellant’s statement, top of page 6 of the Appeal Brief, Alshinnawi et al teaches that the airflow impedance is in fact responsive (configured by cooling control program 400 stored in management unit 140) to changes in airflow (blockage or leakage conditions) detected using motor slip calculation. 

Argument (2B) 
Appellant argues that Alshinnawi et al does not teach the airflow impedance being concerned with or responsive to airflow through the fan. 


2B) Examiner’s Response
As described above, paragraphs 0046-0047 and 0051-0052 describe that the motor slip, which is directly proportional to the airflow impedance, is calculated by the management unit 140 and used to determine changes in airflow and airflow impedance. Once, the motor slip is determined, the calculated value is compared to a threshold slip value, which is stored in a look-up table, that indicates a normal airflow impedance (see paragraph 0043). If the calculated slip value is less than the threshold slip value, then the airflow impedance is said to be lower than the normal airflow impedance. A lower airflow impedance results in a higher airflow. In order to maintain a normal air impedance, the speed of the fan motor is increased, which increases the slip (the airflow impedance also increases since it is directly proportional to the slip). If the calculated slip value is higher than the threshold slip value, then the airflow impedance is said to be higher than the normal airflow impedance. A higher airflow impedance results in airflow blockage. In order to return the air impedance to the normal value, the fan motor is increased to a maximum sustainable level (see figure 4).
Claims 1 and 11, has the transitional phrase “comprising” later follow by the phrase “one or more fans being configured to”… have a first airflow impedance responsive to (or base on) airflow through the fan being below a threshold value; and have a second airflow impedance responsive to airflow through the fan being above the threshold. The claims do not specify how the fans are configured to have different airflow impedances. Alshinnawi et al describes the management unit 140 being responsible for changing the air impedance of the fan by adjusting or configuring the fan motor speed. Additionally, the language of the claims does not exclude extra steps 
For at least these reasons, the cited combination of references teaches, discloses, and suggests each and every limitation currently recited in claims 1 and 11. No additional arguments were presented against the rejection of claim 6. Therefore, claim 6 is still rejected for the reasons presented in the Final Office Action dated 8/26/21.



Respectfully submitted,
/RINA I DUDA/Primary Examiner, Art Unit 2846                                                                                                                                                                                                        

Conferees:
/EDUARDO COLON SANTANA/Supervisory Patent Examiner, Art Unit 2846     


                                                                                                                                                                                                   /HELAL ALGAHAIM/RQAS, OPQA                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.